Wade, J.
1. The statute itself fixes the test by which it must be determined whether the relation of landlord and tenant .or landlord and cropper exists under the terms of a contract between an owner of land and one who cultivates it under a contract with the owner. “Where one is employed to work for part of the crop, the relation of landlord and tenant does not arise. The title to the crop, subject to the interest of the cropper therein, and the possession of the land remain in the owner.” Civil Code, § 3707. The title remains in the landlord until actual settlement. DeLoach v. Delk, 119 Ga. 884 (47 S. E. 204); Bowles v. Bowles, 101 Ga. 837, 840 (29 S. E. 35).
2. “That the cropper furnishes the labor necessary to the making of the crop, and is to receive a portion thereof as compensation for his services, does not place him in the situation of a partner having an undivided interest in the product of his labor. Padgett v. Ford, 117 Ga. 510 (43 S. E. 1002), and cit.” DeLoach v. Delk, supra.
(a)' There was no testimony in this case to contradict the evidence of the landlord that he “furnished the land and the stock to work it, and [the defendant] was to work and make the crops and gather the same, and [they] were to go halves in the crops made;” and while the evidence discloses that the landlord did not oversee the farm and give the cropper directions, but permitted him to use his own judgment as to the crops planted and the method of cultivation, it appears that he actually visited the crops and advised with the cropper in regard thereto, and there is nothing to indicate that the landlord surrendered his legal control over the land, and that the land was in the possession of the defendant and not of the owner.
(h) While in Almand v. Scott, 80 Ga. 95, 97 (4 S. E. 892, 12 Am. St. R. 241), it is recited that the work was not done under the superintendence and direction of the owner, and that he had no control over the land, it appears that both parties to the contract swore that the land was rented for a specified rent, and that “the crop made on the land was not to go in payment to [the tenant] for his labor in making the crop. It was a contract for rent and not a bargain to crop.”
3. Under the facts disclosed in the record, the trial court erred in awarding a nonsuit. Judgment reversed.

Russell, G. J., absent.

J. J. Forehand, for plaintiff,
cited: Civil Code (1910), §§ 3705, 3707, 5573, 4265-7, and the cases cited in the decision.
B. D. Smith, for defendant,
cited: Harley v. Davis, 7 Ga. App. 386; Almand v. Scott, 80 Ga. 95; Hancock v. Boggus, 111 Ga. 884; McElmurray v. Turner, 86 Ga. 215.